BEATTY, C. J.,
Concurring. — Having been, of counsel between the same above-named parties in a cause, in the same lower court, but with a different attaching creditor, I desired to take no part herein further than to sit at the hearing. I have not participated with my associates in the discussion, but, they having reached opposite conclusions, the disagreeable duty rests upon me of breaking the deadlock, which, in following my convictions and what seems to me the weight .of authority, I do, by concurring in the able opinion of Mr. Justice Sweet.